After a careful examination of the defendant's answer we find no allegations upon which, as it appears to us, the fourth and fifth issues can be properly supported. Throughout that pleading there is a persistent denial that there was any contract between them and the plaintiff. It would be a hard measure, indeed, to allow the plaintiff to be mulcted in damages at defendants' instance for not doing what the defendants themselves insisted the plaintiff was not bound to do. These two issues and the findings thereon should be stricken out. In this appeal there is error. The judgment in this cause will be set aside and an order for an account will be made.
Error.
Cited: Moore v. Hurtt, 124 N.C. 29; Lumber Co. v. McPherson,133 N.C. 290; Shuford v. Cook, 164 N.C. 48. *Page 413 
(670)